Citation Nr: 1237265	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  05-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right shoulder.

2.  Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran had recognized service with the Philippine Guerillas from March 1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2009 and September 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The RO first adjudicated the issues of entitlement to service connection for right shoulder and left knee disabilities in the August 2009 rating decision.  The August 2009 decision denied the Veteran's claims.  The Veteran did not submit a notice of disagreement within a year of notice of that decision.  However, within a year, he did submit new and material evidence regarding his claims in the form of a July 2010 favorable medical opinion.  See 38 C.F.R. §§ 3.156(b).  The RO issued the September 2010 rating decision considering the newly submitted medical evidence and continued the denial of the Veteran's claims.  The Veteran then timely filed an appeal with respect to the September 2010 rating decision.  Consequently there is no finality question to be considered.

At his September 2012 hearing the Veteran stated that he was only appealing his claims for service connection for right shoulder and left knee disabilities.  These claims are the only issues currently in appellate status before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA orthopedic examination in November 2011 that is pertinent to the Veteran's right shoulder and left knee claims.  The RO did not issue a supplemental statement of the case regarding the right shoulder and left knee claims subsequent to the November 2011 VA examination and prior to certification of the Veteran's appeal to the Board.  The Veteran's claims must be remanded to the RO for review of this examination report and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31.

The record shows that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  At a November 2011 VA medical examination the Veteran reported that he has been receiving Supplemental Security Income (SSI) benefits since 1997.  However, SSA records have not been requested and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, an attempt should be made to obtain such records.  38 C.F.R. § 3.159(c)(2). 

A VA medical opinion was obtained in August 2009 and the Veteran was provided a VA medical examination in November 2011.  At the November 2011 examination the Veteran asserted that a private doctor had told him that his right shoulder and left knee disabilities are a result of his service-connected injury of the right finger.  Unfortunately the August 2009 and November 2011 VA examiners did not provide any opinion regarding whether the Veteran's right shoulder or left knee disabilities are aggravated by the Veteran's service-connected right finger disability.  A new VA medical opinion which addresses aggravation must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Veteran should be provided VCAA notice regarding his claim for secondary service connection.

The Veteran's updated VA treatment records should be obtained and considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his service connection claims, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Request copies of the Veteran's VA medical records dated from June 2009 to present.

3.  Request from the SSA all records related to the Veteran's award of SSI benefits, including all medical records. 

4.  When the above actions have been completed, forward the Veteran's claims files to the appropriate physician to  obtain an opinion as to whether the Veteran's right shoulder and left knee disabilities are aggravated by his service-connected residuals of a right long finger disability.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the right shoulder or left knee disabilities, that is proximately due to or the result of the service-connected residuals of a right long finger disability, and not due to the natural progress of the right shoulder and left knee disabilities.   

5.  After the above actions have been accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that includes review of all evidence received since the August 2011 statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

